 
 
I 
108th CONGRESS 2d Session 
H. R. 5321 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. Honda (for himself, Mr. Payne, and Mr. Royce) introduced the following bill; which was referred to the Committee on International Relations 
 
A BILL 
To urge the Government of Ethiopia to hold orderly, peaceful, and free and fair national elections in May 2005 and to authorize United States assistance for elections-related activities to monitor the Ethiopian national elections. 
 
 
1.Short titleThis Act may be cited as the Free and Fair Elections in Ethiopia Act. 
2.FindingsCongress makes the following findings: 
(1)Relations between the United States and Ethiopia have improved significantly over the past decade, although human rights concerns in Ethiopia remain. The Government of the Federal Democratic Republic of Ethiopia has cooperated with the United States on a range of efforts, including combating global terrorism. 
(2)In 1995 and 2000, the Government of Ethiopia organized and conducted local, regional, and national elections. In 1995, some opposition parties boycotted the elections, despite offers and support by donor governments, including the United States, to help ensure free and fair elections. Opposition parties, including those outside of Ethiopia, have a responsibility and duty to play a constructive role in building democracy in Ethiopia and to engage the Government of Ethiopia in peaceful dialogue. 
(3)The Department of State, in its most recent country reports on human rights practices, determined that “the 2000 national elections and the 2001 regional elections [in Ethiopia] were generally free and fair in most areas but were marred by serious irregularities, including killings, disappearances, voter intimidation and harassment, and unlawful detentions of opposition party supporters, particularly in the southern region. 
(4)The Government of Ethiopia demonstrated its commitment to holding democratic elections in the 2000 parliamentary elections because of its willingness to re-run parliamentary elections in 14 constituencies in which elections irregularities were reported. 
(5)It is critical that the Government of Ethiopia, donor countries, and civil society offer an extensive and comprehensive civic education in order to prepare and educate the people of Ethiopia about their democratic rights and duties. 
(6)The Government of Ethiopia should ensure the safety and security of opposition party officials and prosecute and punish those local and regional officials engaged in harassment and intimidation of opposition party officials. 
(7)Mass media, including radio and television, remain under the control of the Government of Ethiopia. The decision of the Government of Ethiopia to issue radio broadcast licenses to private entrepreneurs is encouraging. Independent and private press, especially radio and television, are key to democracy and transparency. The decision by the Government of Ethiopia to engage the opposition in a constructive dialogue to resolve issues related to the upcoming elections, including access to the media by the opposition and reform of the electoral board, should be commended. 
(8)The decision by the Government of Ethiopia to allow international elections observers contributes to a more free and fair elections process and should be commended. 
3.Sense of CongressIt is the sense of Congress that— 
(1)the Government of the Federal Democratic Republic of Ethiopia should hold orderly, peaceful, and free and fair national elections in May 2005 in order to ensure the long-term growth and stability of the country; 
(2)it is critical that the elections are deemed by the people of Ethiopia as free and fair and provide the winner of the election a clear mandate to govern the country; and 
(3)the Government of Ethiopia and opposition parties should continue their constructive dialog toward resolving elections-related issues. 
4.Assistance to monitor the 2005 national elections in EthiopiaThe President, acting through the Administrator of the United States Agency for International Development, is authorized to provide assistance on a grant basis to nongovernmental organizations for elections-related activities in order to monitor the May 2005 national elections in the Federal Democratic Republic of Ethiopia and assess whether or not these elections are held on a free and fair basis. 
5.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated to the President to carry out this Act $10,000,000 for fiscal year 2005. 
(b)AvailabilityAmounts appropriated pursuant to the authorization of appropriations under subsection (a) are authorized to remain available until expended. 
 
